                      Case 1:17-cv-02041-RJL Document 61 Filed 06/17/19 Page 1 of 2
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


 MIKHAIL FRIDMAN, PETR AVEN, GERMAN KHAN                       )
                             Plaintiff                         )
                                v.                             )      Case No. 1:17-CV-2041-RJL
BEAN LLC a/k/a FUSION GPS, & GLENN SIMPSON                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendants Bean LLC (a/k/a Fusion GPS) and Glenn Simpson                                                      .


Date:          06/17/2019                                                                /s/ Joshua A. Levy
                                                                                         Attorney’s signature


                                                                               Joshua A. Levy D.C. Bar No. 475108
                                                                                     Printed name and bar number

                                                                                   Cunningham Levy Muse LLP
                                                                                    1401 K. St. NW, Suite 600
                                                                                     Washington, DC 20005
                                                                                               Address

                                                                                     jal@cunninghamlevy.com
                                                                                            E-mail address

                                                                                          (202) 845-3215
                                                                                          Telephone number

                                                                                          (202) 595-8253
                                                                                             FAX number
         Case 1:17-cv-02041-RJL Document 61 Filed 06/17/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

      I hereby certify that on June 17, 2019, I electronically filed and served the foregoing

Notice of Appearance using the CM/ECF system.


                                                    /s/ Joshua A. Levy
